

117 HR 1893 : Transportation Security Preparedness Act of 2021
U.S. House of Representatives
2021-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 1893IN THE SENATE OF THE UNITED STATESJuly 21, 2021Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACTTo direct the Transportation Security Administration to develop a transportation security preparedness plan in the event of a communicable disease outbreak, and for other purposes.1.Short titleThis Act may be cited as the Transportation Security Preparedness Act of 2021.2.Survey of the Transportation Security Administration workforce regarding COVID–19 response(a)SurveyNot later than 1 year after the date of the enactment of this Act, the Administrator of the Transportation Security Administration (referred to in this section as the Administrator), in consultation with the labor organization certified as the exclusive representative of full- and part-time non-supervisory Administration personnel carrying out screening functions under section 44901 of title 49, United States Code, shall conduct a survey of the Transportation Security Administration (referred to in this section as the Administration) workforce regarding the Administration’s response to the COVID–19 pandemic. Such survey shall be conducted in a manner that allows for the greatest practicable level of workforce participation.(b)ContentsIn conducting the survey required under subsection (a), the Administrator shall solicit feedback on the following:(1)The Administration’s communication and collaboration with the Administration’s workforce regarding the Administration’s response to the COVID–19 pandemic and efforts to mitigate and monitor transmission of COVID–19 among its workforce, including through—(A)providing employees with personal protective equipment and mandating its use;(B)modifying screening procedures and Administration operations to reduce transmission among officers and passengers and ensuring compliance with such changes;(C)adjusting policies regarding scheduling, leave, and telework;(D)outreach as a part of contact tracing when an employee has tested positive for COVID–19; and(E)encouraging COVID–19 vaccinations and efforts to assist employees that seek to be vaccinated such as communicating the availability of duty time for travel to vaccination sites and recovery from vaccine side effects.(2)Any other topic determined appropriate by the Administrator.(c)ReportNot later than 30 days after completing the survey required under subsection (a), the Administration shall provide a report summarizing the results of the survey to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.3.Transportation security preparedness plan(a)Plan requiredSection 114 of title 49, United States Code, is amended by adding at the end the following new subsection:(x)Transportation Security Preparedness Plan(1)In generalNot later than two years after the date of the enactment of this subsection, the Secretary of Homeland Security, acting through the Administrator, in coordination with the Chief Medical Officer of the Department of Homeland Security and in consultation with the partners identified under paragraphs (3)(A)(i) through (3)(A)(iv), shall develop a transportation security preparedness plan to address the event of a communicable disease outbreak. The Secretary, acting through the Administrator, shall ensure such plan aligns with relevant Federal plans and strategies for communicable disease outbreaks.(2)ConsiderationsIn developing the plan required under paragraph (1), the Secretary, acting through the Administrator, shall consider each of the following:(A)The findings of the survey required under section 2 of the Transportation Security Preparedness Act of 2021.(B)All relevant reports and recommendations regarding the Administration’s response to the COVID–19 pandemic, including any reports and recommendations issued by the Comptroller General and the Inspector General of the Department of Homeland Security.(C)Lessons learned from Federal interagency efforts during the COVID–19 pandemic.(3)Contents of planThe plan developed under paragraph (1) shall include each of the following:(A)Plans for communicating and collaborating in the event of a communicable disease outbreak with the following partners:(i)Appropriate Federal departments and agencies, including the Department of Health and Human Services, the Centers for Disease Control and Prevention, the Department of Transportation, the Department of Labor, and appropriate interagency task forces.(ii)The workforce of the Administration, including through the labor organization certified as the exclusive representative of full- and part-time non-supervisory Administration personnel carrying out screening functions under section 44901 of this title.(iii)International partners, including the International Civil Aviation Organization and foreign governments, airports, and air carriers.(iv)Public and private stakeholders, as such term is defined under subsection (t)(1)(C).(v)The traveling public.(B)Plans for protecting the safety of the Transportation Security Administration workforce, including—(i)reducing the risk of communicable disease transmission at screening checkpoints and within the Administration’s workforce related to the Administration’s transportation security operations and mission;(ii)ensuring the safety and hygiene of screening checkpoints and other workstations;(iii)supporting equitable and appropriate access to relevant vaccines, prescriptions, and other medical care; and(iv)tracking rates of employee illness, recovery, and death.(C)Criteria for determining the conditions that may warrant the integration of additional actions in the aviation screening system in response to the communicable disease outbreak and a range of potential roles and responsibilities that align with such conditions.(D)Contingency plans for temporarily adjusting checkpoint operations to provide for passenger and employee safety while maintaining security during the communicable disease outbreak.(E)Provisions setting forth criteria for establishing an interagency task force or other standing engagement platform with other appropriate Federal departments and agencies, including the Department of Health and Human Services and the Department of Transportation, to address such communicable disease outbreak.(F)A description of scenarios in which the Administrator should consider exercising authorities provided under subsection (g) and for what purposes.(G)Considerations for assessing the appropriateness of issuing security directives and emergency amendments to regulated parties in various modes of transportation, including surface transportation, and plans for ensuring compliance with such measures.(H)A description of any potential obstacles, including funding constraints and limitations to authorities, that could restrict the ability of the Administration to respond appropriately to a communicable disease outbreak.(4)DisseminationUpon development of the plan required under paragraph (1), the Administrator shall disseminate the plan to the partners identified under paragraph (3)(A) and to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.(5)Review of planNot later than two years after the date on which the plan is disseminated under paragraph (4), and biennially thereafter, the Secretary, acting through the Administrator and in coordination with the Chief Medical Officer of the Department of Homeland Security, shall review the plan and, after consultation with the partners identified under paragraphs (3)(A)(i) through (3)(A)(iv), update the plan as appropriate..(b)Comptroller General reportNot later than 1 year after the date on which the transportation security preparedness plan required under subsection (x) of section 114 of title 49, United States Code, as added by subsection (a), is disseminated under paragraph (4) of such subsection (x), the Comptroller General of the United States shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report containing the results of a study assessing the transportation security preparedness plan, including an analysis of—(1)whether such plan aligns with relevant Federal plans and strategies for communicable disease outbreaks; and(2)the extent to which the Transportation Security Administration is prepared to implement the plan.Passed the House of Representatives July 20, 2021.Cheryl L. Johnson,Clerk